Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawing 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  As it is now, the drawings do not reflect the subject matter claimed.  For instance, claim 1 recites that the first member, positioned below the second member, has a solidified portion from one surface to the other surface, but as shown in the drawings (figs. 2, 3A, 3B, 4A and 4B, for example) the solidified portion in the bottom member does not go from one surface to the other surface, but only goes partially through the member.  As well, in the upper surface, the second member as claimed, the solidified portion goes through only part of the member, but in the drawings, the solidified portion goes from one surface to the other. See 112a rejection below.  The features of the drawings must match the limitations of the claims and the description in the specification.  Correction is required.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification 

Claim 1 recites ” a first member that has a first surface and a second surface on an 5opposite side of the first surface, and contains a metal member; a second member that is stacked on the second surface of the first member and contains a metal member; a first solidifying portion that is present from the first surface to the second surface of the first member;  10a second solidifying portion that has a first end, which is present in the second member, and a second end, which is connected to the first solidifying portion; and a third solidifying portion that has a first end, which is present in the second member, and a second end, which is connected to the first solidifying 15portion, wherein the third solidifying portion is shorter than the second solidifying portion, and wherein the second solidifying portion and the third solidifying portion are separated from each other in the second member.”  With the second member on the first member, it is how these solidifying portions would be connected is not commensurate to the description in the drawing or the specification.   For purposes of examination, it is understood that the second member “is stacked [[on]] under the second surface of the first member and contains a metal member.  The rest of the claim is as written. 
Similarly, claim 9 recites “a second member that is stacked on the second surface of the first member and contains the metal member” and this 
Regarding claim 9, the second solidified portion is created before the third solidified portion (p. 50 lines 18-22), but in the specification, it seems that the second solidified portion is created after the third solidified portion (Specification, p. 31, line22-25, ¶95), but in the claims, The claims are thus not commensurate with the specification.  
Regarding claim 9, the invention as claimed does not behave as expected.  Regarding claim 10, it has a higher scanning power or a slower scanning speed (as claimed in claim 9,, p. 50 line 11) resulting in a shorter (third) solidified portion as required by claim 10.  Once again, the claims are not commensurate with the written description and the drawings.  


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, 7, 8 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Tsutsumi (U.S. Patent Application Publication 20140377625)..
Regarding claim 1, Tsutsumi discloses a welding structure for a metal member, comprising: 
a first member (Tsutsumi, figs. 7; bus bar 6) that has a first surface (6b) and a second surface (6a) on an 5opposite side of the first surface, and contains a metal member (¶69 aluminum); 
a second member (bus bar 4) that is stacked [[on]] under the second surface (6b) of the first member and contains a metal member (¶64, plate 4b is copper); 
(fig. 7, element 90, top part) that is present from the first surface to the second surface of the first member (the part of element 90 that goes from 6b to 6a);  
10a second solidifying portion (fig. 7, welded portion 90, bottom part) that has a first end, which is present in the second member (Tsutsumi, annotated fig. 6 below, element 90 that goes all the way to 90C), and a second end, which is connected to the first solidifying portion (the bottom part of element 90 meeting the top part of element 90 at the meeting of surfaces 4a and 6a); and 
a third solidifying portion (welded portion 91) that has a first end, which is present in the second member (91 goes all the way to 91C), and a second end, which is connected to the first solidifying 15portion (elements 90 and 91 are overlapping and make up welded portion 9), wherein the third solidifying portion is shorter than the second solidifying portion (Tsutsumi, fig. 7), and wherein the second solidifying portion and the third solidifying portion are separated from each other in the second member (Fig. 7, can also see how they are separated from each other in the second member 4).  

[AltContent: textbox ([img-media_image1.png])]














Regarding claim 6, Tsutsumi discloses all the limitations of claim 1, as above, and further discloses a welding structure 15wherein the first member is made of aluminum (¶0069, element 6,  aluminum) , nickel, iron, copper, stainless steel, or an alloy thereof, and wherein the second member is made of aluminum (¶62, aluminum), nickel, iron, copper (¶0063, element 4b, copper), stainless steel, or an alloy thereof.  
20Regarding claim 7, Tsutsumi discloses all the limitations of claim 6, as above, and further discloses a welding structure, wherein the first member is a metal member (¶0069, element 6,  aluminum), and wherein the second member is a metal member containing copper (¶0063, element 4b, copper).  
Regarding claim 8, Tsutsumi discloses all the limitations of claim 1, as above, and further discloses a welding structure 25wherein the third solidifying portion has a larger amount of an intermetallic compound of the first member and the second member than the second solidifying portion has (this is true as a characteristic of the configuration because the second solidifying member is larger than the third solidifying member, so it presumably has a larger amount of intermetallic compound, as it generally has more substance, and the welding of the components involves mixing the 1st member and the second member in order to weld them together).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsutsumi (U.S. Patent Application Publication 20140377625) over Hosoya (U.S. Patent Application Publication 2009/0223940)


Regarding claim 2, Tsutsumi discloses all the limitations of claim 1, as above, but does not further teach a welding structure wherein the second solidifying portion and the third solidifying portion are separated from each other until reaching the first solidifying portion.   They are overlapped (Tsutsumi, fig. 7, above).  However, Hosoya teaches welds wherein the solidifying portions are separated from each other until reaching the first solidifying portions (Tsutsumi, figs 4A & 4B, can see the separated welds and portions (elements 3 and 3a).  Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify Tsutsumi with the teaching of Hosoya, to have the lower welded sections separate, in order to have strong welds between the two metal sections done in a conventional way and not have interference between another portion that might weaken the weld or affect the solidifying as it may be re-melted and then cooled if the processing is too close.

s 3 & 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsutsumi (U.S. Patent Application Publication 20140377625) over Urushizaki (U.S. Patent 6,163,011).
25Regarding claim 3, Tsutsumi discloses all the limitations of claim 1, as above, but does not further teach a welding structure wherein the second solidifying portion is one of a plurality of second solidifying portions, 48wherein the third solidifying portion is one of a plurality of third solidifying portions, and wherein the second solidifying portions and the third solidifying portions are alternately disposed.   While it is not explicit that there is a plurality of these lasers and solidifying structures, Urushizaki, makes explicit that performing this over and over again makes for a continuous strong weld (Urushizaki, column 6 lines 40-45; figs 7A-7D; demonstrating this is performed over and over again) .  Tsutsumi already teaches the solidified structure once, and with the teaching of Urushikazi, it would have been obvious to one having ordinary skill in the art at the time of the invention to perform this continuously and alternately in order to create a continuous strong weld in a conventional way.

Regarding claim 4, Tsutsumi teaches all the limitations of claim 1, as above, but does not further teach a welding structure wherein a distance between the second solidifying portion and the third solidifying portion is 10                         
                            µ
                        
                    m or longer and 111 µm or shorter.  This reference does teach a distance between the portions (L2) but it does not teach any specific measurements.  However, Urushizaki teaches that a distance between the stepwise lasering and solidification is between 20 µm and 100 µm, this range entirely within the claimed range (Urushizaki, column 6 lines 40-45; figs 7A-7D; demonstrating the distance between the welds).  Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention to separate the solidifying portions by the claimed distances, taking the teaching from Urushizaki and applying it to Tsutsumi, who already teaches some distance, but keeps it undefined, in order stably form the solidified crystal structure and to make a fine melt-solidified portion in a conventional way. 


Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsutsumi (U.S. Patent Application Publication 20140377625) over Nishikawa (U.S. Patent Application Publication 2017/0259468)

10Regarding claim 5, Tsutsumi discloses all the limitations of claim 1, as above, but does not further teach a welding a welding structure wherein a length of the third solidifying portion in the second member is 10 µm or longer and 84 µm or shorter.  This portion can clearly be seen in Tsutsumi (fig. 7, above, lower part of 91, as described above) but Tsutsumi itself does not indicate any specific measurements, as above.  When it comes to welding overlapping metals together, such claimed limitations are conventional, such as in Nishikawa (Nishikawa, Table 1: depths 87 µm and 53 µm; Table 2: depths 65 µm, 35 µm; Table 3: depths 49 µm and 32 µm) who teaches different depths of a bore to then weld two metals together, according to different Tables, falling within the claimed range.  Thus, it would have been obvious to combine the teachings of Nishikawa to those of Tsutsumi, make sure the solidifying/welding depth is of a certain 

Examiner’s Note
	As a note, no art is applied against claims 9 and 10 because of the issue explained in the rejection under 35 U.S.C 112(a) written description above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached Form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE H SAMUELS whose telephone number is (571)272-2683.  The examiner can normally be reached on 9AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/LAWRENCE H SAMUELS/Examiner, Art Unit 3761                                                                                                                                                                                                        
/ROBERT J UTAMA/Primary Examiner, Art Unit 3715